Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
This is in response to the communication filed on 02/23/2021. Claims 1-6 and 8-11 were pending in the application. Claims   1-6 and 8-11 are allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 02/23/2021, with respect to objections to claims 1-6 and 8-11 have been fully considered and are persuasive.  Previous objections to claims have been withdrawn.  Applicant’s arguments, see remarks, filed on 02/23/2021, with respect to 35 USC 103 type rejections of independent claims 1 and 7 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn. 
                                Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances:
           Yao, WO 2010/105249 A1 and Ric et al, 2010/0152954 A1 were cited as the closest prior arts of the record during the prosecution of the parent applications, however these references or other cited references taken singly or in combination with one another do not anticipate nor fairly and reasonably teach a method/ system comprising besides other limitations: determination, by the routing protection device associated with the physical port, from the identifier of the physical port and the source address, of a second signature; and perform, by the routing protection device associated 
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494